RESOLUCIÓN
Mediante Resolución de 3 de abril de 2003, In re Comité Revisión Manual, 159 D.P.R. 161 (2003), designamos el Co-mité para la Revisión del Manual de Instrucciones al Ju-rado, adscrito al Secretariado de la Conferencia Judicial y Notarial, e integrado por doce personas, algunas de las cuales ya no forman parte de éste.
Las múltiples enmiendas que por décadas se han incor-porado al Código Penal, a las Reglas de Procedimiento Criminal y a las Reglas de Evidencia, así como la aprobación de leyes especiales y el desarrollo jurisprudencial en torno a dichos preceptos, hacen indispensable la revisión del Li-bro de Instrucciones al Jurado para el Tribunal Superior que aprobamos desde 1976. Este no ha sido objeto de cam-bios, con la excepción del esfuerzo realizado en 1980 para atemperarlo a las Reglas de Evidencia de 1979.
Recientemente, se aprobó un nuevo Código Penal me-diante la Ley Núm. 149 de 18 de junio de 2004, cuya vigen-cia será efectiva el 1ro de mayo de 2005, así como otras leyes relacionadas con éste.
Es necesario ampliar los trabajos de revisión del Comité para la debida consideración de las disposiciones del nuevo *223Código Penal. Ante ello, se reconstituye el Comité, el cual estará compuesto por las personas siguientes:
Leda. Ygrí Rivera de Martínez, presidenta
Ledo. Harry Anduze Montaño
Prof. Ernesto L. Chiesa Aponte
Hon. Wanda Cruz Ayala
Hon. Asdrúbal Domenech Rosa
Ledo. Félix Fumero Pugliessi
Ledo. Héctor Quiñones Vargas
Ledo. Francisco Rebollo Casalduc, director ejecutivo de la Sociedad para Asistencia Legal Prof. Olga E. Resumil
Hon. Bárbara M. Sanfiorenzo Zaragoza, fiscal general de Puerto Rico
El Ledo. Julio de la Rosa Rivé continuará como consul-tor y asesor legal del Comité.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(.Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo